COMPTON, Justice,
dissenting in part.
This court has concluded that an Indian tribe has a right to intervene in adoption proceedings, notwithstanding the fact that it is not asserting or protecting any particular right or interest created under ICWA. The only interest that can be gleaned from the record before us is what I would term a “general oversight” interest. As such, it is not given specific protection by ICWA, nor may it be reasonably inferred. Since there is simply no support for the court’s conclusion, I dissent.
The court notes that ICWA does not itself give an Indian tribe the right to intervene in adoption proceedings. It also notes that E.A. v. State, 623 P.2d 1210 (Alaska 1981), confers no such right. It cannot cite a case from any jurisdiction which has held that such a right exists. The court then seeks refuge in Civil Rule 24(a) by declaring that the Indian tribe’s interest — protecting values Congress recognized in enacting ICWA — is so substantial as to constitute an “interest” entitling the Indian tribe to intervention as a matter of right. This is the only way the court can justify the result, which is otherwise unsupportable.
To emphasize the Indian tribe’s pervasive interest, the court cites Matter of Appeal in Maricopa County Juvenile Action No. A-25525, 136 Ariz. 528, 667 P.2d 228 (1983), conveniently ignoring the fact that the Indian tribe’s intervention in that adoption proceeding was permissive, and therefore discretionary, not as of right. Id. at 233. In noting specific rights and obligations ICWA gives to and places upon Indian tribes, the court does nothing more than state the obvious. No one can quarrel with what ICWA says.
ICWA grants an Indian tribe a statutory right of intervention in certain instances not here applicable. See 25 U.S.C. § 1911(c). Further, it establishes certain adoption preferences, 25 U.S.C. § 1915(a), and grants an Indian tribe the right to alter by resolution those preferences. 25 U.S.C. § 1915(c). If a state court attempted to disregard a preference, then it is obvious that the person asserting it would be enti-*20tied to use the procedural device established by Civil Rule 24(a) to assure that the person’s statutory right was vindicated. Likewise, if a state court refused to honor a tribal resolution altering the statutory preference, the Indian tribe would be entitled to enforce compliance, and Civil Rule 24(a) would be the appropriate procedural device to gain access to the state court. In this case, however, no statutory right is being denied any person or the Village of Chalkyitsik. No member of J.R.S.’s extended family is seeking to adopt him. No member of J.R.S.’s Indian tribe is seeking to adopt him.1 The Village of Chalkyitsik has not by resolution altered the statutory preference, and hence the state court is not refusing to honor any statutory right given an Indian tribe.
Civil Rule 24(a) requires both an “interest” and action that would impair or impede that “interest.” No statutorily created interest is here being impaired or impeded, nor is any interest asserted by the Village of Chalkyitsik one that has been statutorily created, or recognized by prior decisions of our court. In fact, as stated previously, the only interest herein asserted is a “general oversight” interest. The tribe may have an interest in seeing that a child is not adopted by a non-tribal family but this interest has not been. recognized by ICWA. The court is, in essence, granting tribes a right to intervene in any Indian child adoption proceeding, regardless of whether or not the placement preference scheme is involved. Though the court makes much of defending the placement preference scheme, it cannot point to any valid evidence2 that the placement preference scheme was at issue in this case.
Because the federal government has determined that Indian tribes should play a central role in custody proceedings involving Indian children — a proposition with which I do not quarrel — this court has judicially created substantive state law which it then proceeds to recognize as an “interest” entitling the Indian tribe to intervene in adoption proceedings as a matter of right. Since no federally created statutory interest is being impaired or impeded in these proceedings, I can only wonder at the breadth of the oversight powers being here granted. Had Congress intended such a result, saying so would have been supremely simple.

. The court attempts to bolster its position by claiming that the Village of Chalkyitsik was trying to protect the interests of two Chalkyitsik families who expressed an interest in taking J.R.S. into their homes. First, there is no evidence of this in the record. Counsel stated that at one time the Simon Francis family had indicated an interest in taking J.R.S. into their home; however, they left the village for the winter. On the day before the adoption hearing, counsel stated that the Peter Druck family was interested in taking J.R.S. into their home. Statements of counsel in memoranda or argument are not evidence. See Weaver Brothers, Inc. v. Chappel, 684 P.2d 123, at 126 (Alaska June 29, 1984). Second, counsel did not state that either family ever expressed any interest in adopting J.R.S. Since this proceeding is an adoption, any interest in simply taking J.R.S. into one’s home is irrelevant. Were the Village of Chalkyitsik in fact acting in a representative capacity, I could accept its assertions on behalf of protected persons.


. See footnote 1.